  Case: 1:20-cv-00287-SJD-SKB Doc #: 8 Filed: 07/23/20 Page: 1 of 4 PAGEID #: 22




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AYINDE KHAMISI,                                       Case No. 1:20-cv-287
     Petitioner,
                                                      Dlott, J.
       v.                                             Bowman, M.J.

SHERIFF JIM NEIL,                                     REPORT AND
     Respondent.                                      RECOMMENDATION

       Petitioner has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc.

1). On May 19, 2020, the undersigned issued an Order for petitioner to show cause why this

action should not be dismissed without prejudice because petitioner failed to exhaust his

available state-court remedies prior to filing the petition within thirty (30) days. (Doc. 4). The

Order noted that the Hamilton County Clerk of Courts online docket indicated that the Ohio

Court of Appeals affirmed petitioner’s underlying convictions on April 12, 2020 and that

petitioner had not sought further review in the Ohio Supreme Court. (Id. at PageID 13). On

June 25, 2020, more than thirty days after the Order of the Court and after petitioner failed to

respond to the Order, the undersigned issued a Report and Recommendation to dismiss this case

for want of prosecution. (Doc. 5).

       On July 14, 2020, petitioner filed an objection, stating that he did not receive the May 19,

2020 Order. (Doc. 7). According to petitioner, “[h]ad I received the order I would have

immediately objected to exhausting available state court remedies concerning a void judgment

which lawfully can appropriately be challenged through a writ due to the fact that it has no legal

effect within law because the court that rendered the judgment lacked jurisdiction.” (Id. at

PageID 19). Petitioner indicates that an appeal is pending before the Ohio Supreme Court. (See

id. at PageID 20).
    Case: 1:20-cv-00287-SJD-SKB Doc #: 8 Filed: 07/23/20 Page: 2 of 4 PAGEID #: 23




         Based on petitioner’s claim that he did not receive the May 19, 2020 Order, the Court’s

June 25, 2020 Report and Recommendation (Doc. 5) is VACATED. However, based on

petitioner’s response to the show cause order and the status of petitioner’s state court

proceedings, the petition is subject to dismissal for lack of exhaustion.

         The statute governing habeas petitions filed by state prisoners contains an exhaustion

requirement. See 28 U.S.C. § 2254(b)-(c). Specifically, the statute provides that an application

for a writ of habeas corpus by a state prisoner shall not be granted unless the petitioner has

exhausted his or her state court remedies, there is an absence of available state corrective

process, or circumstances exist that render such process ineffective to protect petitioner’s rights.

28 U.S.C. § 2254(b)(1). A state defendant with federal constitutional claims is required to first

fairly present those claims to the state courts for consideration because of the equal obligation of

the state courts to protect the constitutional rights of criminal defendants, and in order to prevent

needless friction between the state and federal courts. See Anderson v. Harless, 459 U.S. 4, 6

(1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275-76 (1971). Under the “fair

presentation” requirement, “state prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process,” which, in Ohio, includes discretionary review in the Ohio Supreme

Court. See O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902 F.2d 480,

483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99-100 (6th Cir. 1985).

         In this case, the petition should be dismissed without prejudice for lack of exhaustion.

The Ohio Supreme Court online docket indicates that petitioner filed a notice of appeal on June

2, 2020 and his appeal remains pending.1 Accordingly, because petition failed to exhaust the


1
  Viewed at http://www.supremecourt.ohio.gov/Clerk/ecms/#/search under case number 2020-0691. This Court may
take judicial notice of court records that are available online to members of the public. See Lynch v. Leis, 382 F.3d
  Case: 1:20-cv-00287-SJD-SKB Doc #: 8 Filed: 07/23/20 Page: 3 of 4 PAGEID #: 24




available state-court remedies prior to filing the instant federal habeas corpus petition, the

petition should be dismissed without prejudice for lack of exhaustion.

                               IT IS THEREFORE ORDERED THAT:

        1. The June 25, 2020 Report and Recommendation (Doc. 5) is VACATED.

                          IT IS THEREFORE RECOMMENDED THAT:

        1. Petitioner’s pro se petition for a writ of habeas corpus be DISMISSED without

prejudice.

        2. A certificate of appealability should not issue because, for the foregoing reasons,

petitioner has not made a substantial showing of the denial of a constitutional right that is

remediable at this juncture in this proceeding. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

        3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that with respect to any

application by petitioner to proceed on appeal in forma pauperis, an appeal of any Order

adopting this Report and Recommendation would not be taken in “good faith,” and therefore

DENY petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v.

Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).




                                                             s/Stephanie K. Bowman
                                                             Stephanie K. Bowman
                                                             United States Magistrate Judge




642, 648 n.5 (6th Cir. 2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)). See also State v.
Khamisi, Nos. C-180405, C-180424, C-180425, C-180426, C-180433, C-180433, C-180434, 2020 WL 1870264, at
*12 (Ohio Ct. App. Apr. 15, 2020) (affirming petitioner’s convictions).
  Case: 1:20-cv-00287-SJD-SKB Doc #: 8 Filed: 07/23/20 Page: 4 of 4 PAGEID #: 25




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AYINDE KHAMISI,                                       Case No. 1:20-cv-287
     Petitioner,
                                                      Dlott, J.
       v.                                             Bowman, M.J.

SHERIFF JIM NEIL,
     Respondent.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
